Citation Nr: 1739642	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO. 16-26 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to May 1970 and from August 1971 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. VA audiometric testing in December 2012 revealed a 60 decibel puretone threshold average in the right ear and 73 decibel puretone threshold average in the left ear. Speech discrimination was measured at 96 percent in the right ear and 94 percent in the left ear.

2. VA audiometric testing in February 2016 revealed a 73 decibel puretone threshold average in the right ear and 84 decibel puretone threshold average in the left ear. Speech discrimination was measured at 94 percent in the right ear and 94 percent in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Rating Schedule establishes eleven Roman numeral auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz) and organic impairment of hearing acuity (measured by controlled speech discrimination test; Maryland CNC). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of decibel loss as measured by puretone threshold averages. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id. 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86 (2016). When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a). 

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

The Veteran contends that an increased disability rating for bilateral hearing loss is warranted because his hearing disability is more severe than the currently-assigned ratings.

In December 2012, the Veteran underwent a VA audiological examination, which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
75
70
70
60
LEFT
35
75
90
90
73 (72.5)

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. The right ear had a puretone average of 60 decibels and a speech recognition score of 96 percent. It received a designation of II under Table VI. See 38 C.F.R. § 4.85, Table VI. Because the left ear had a puretone average of 73 decibels and a speech recognition score of 94 percent, it received a designation of II under Table VI. Table VIa will not be taken into consideration for either ear because the puretone threshold in decibels are not above 55 decibels for each of the frequencies 1000, 2000, 3000, and 4000 Hertz. See 38 C.F.R. § 4.86(a). The intersection of row II and column II for each ear on Table VII established that under the December 2012 VA examination the Veteran's hearing loss is entitled to a zero percent or a noncompensable disability rating. See 38 C.F.R. § 4.85, DC 6100.

The December 2012 VA examination report reflects that the Veteran reported overall functional impairment of difficulty with communication. An auricle examination and an external ear examination performed were within normal limits bilaterally.

In February 2016, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
85
85
75
73 (72.5)
LEFT
50
90
95
100
84 (83.75)

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

The puretone numbers for both ears at 1000, 2000, 3000, and 4000 Hertz are each not above 55 decibels, therefore Table VI will be used for each the right and left ear and not Table VIa. See 38 C.F.R. § 4.86(a). The right ear had a puretone average of 73 decibels and a speech recognition score of 94 percent; therefore, it received a designation of II under Table VI. See 38 C.F.R. § 4.85. Because the left ear had a puretone average of 84 decibels and a speech recognition score of 94 percent, it received a designation of III under Table VI. See id. The intersection of row II for the better ear and column III for the poorer ear on Table VII established that under the February 2016 VA examination, the Veteran's hearing loss is entitled to a zero percent or a noncompensable disability rating. See id.

In the February 2016 VA examination report, the examiner noted that the Veteran reported overall functional impairment of difficulty with communication. An auricle examination and an external ear examination performed were within normal limits bilaterally.

In an August 2017 statement through his representative, the Veteran indicated that his hearing had been tested on December 6th and 12th, 2012, September 2014, and February 2016 and asserted that his September 2014 audiogram shows him to be closer to a 30 percent evaluation for his hearing loss while the December 2012 and February 2016 examinations show that his hearing has improved. While the December 6, 2012 and September 2014 audiological evaluations were performed by VA, the audiologists specifically wrote "not adequate for rating purposes." The VA examination reports from December 12, 2012 and February 2016 do not indicate that there were frequencies that could not be tested and that the results are valid for rating purposes. Further, the audiologists determined that the use of speech discrimination score is appropriate for the Veteran. As the December 6, 2012 and September audiological evaluations are determined not to be adequate for rating purposes, the Board will not address these evaluations and finds the use of only the VA audiological examinations performed on December 12, 2012 and in February 2016 are appropriate for the purposes of this appeal. 

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding speech clearly or difficulty conversing, as described in the December 2012 and February 2016 VA examination reports. See Layno v. Brown, 6 Vet. App. 465, 469. In an August 2014 Notice of Disagreement (NOD) and in the August 2017 statement, the Veteran asserted that the speech discrimination testing provided at the VA examination did not address "the realistic every-day living conditions" as it is conducted in a "controlled environment in a sound proof booth with no distractions that occur in a daily living situation." The Veteran has been provided objective, controlled speech discrimination tests using the appropriate VA-approved Maryland CNC word list during each of his VA audiological examinations. The speech discrimination test specifically assesses word comprehension and assigns a speech recognition ability percentage. The disability ratings are derived by a mechanical application of the rating schedule which incorporates both the puretone threshold average and the speech recognition ability percentage. Lendenmann, 3 Vet. App. at 349. The Veteran's December 2012 and February 2016 VA examinations both resulted in a noncompensable or zero percent disability rating. The Board has considered the functional impact of the Veteran's disability and the results of the audiological examinations of record. Mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a disability rating higher than 20 percent at any point of the appeal period.

The preponderance of the evidence is against the claim for a higher rating for bilateral hearing loss. The impairment associated with this disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the schedular criteria for an increased rating; his reported functional impairment does not warrant a higher rating than is already assigned. See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349. Thus, the benefit-of-the-doubt rule does not apply, and entitlement to a disability rating in excess of 20 percent for bilateral hearing loss is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's bilateral hearing loss disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board has considered lay statements submitted in May 2016 from the Veteran's son, daughter-in-law, wife, and a fellow soldier. The statements contend that the Veteran has difficulty communicating unless he is having a conversation "face-to-face," trouble understanding television programs unless closed captioning is used, is uncomfortable with crowds due to background noise level and comprehension problems, and has more difficulty communicating while in a car due to road noise. The Veteran made similar contentions in a December 2012 statement, August 2014 NOD, and in a September 2015 telephone call with the RO.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's bilateral hearing loss disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). This disability resulted in decreased hearing acuity and comprehension problems, including having difficulty conversing as described by the lay statements above. In Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March 17, 2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure. Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria. The Veteran does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.85, 4.86, DC 6100; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating in excess of 20 percent for bilateral hearing loss is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


